UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2066


RANA KHALIFA ELSAYED ABBAS,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals


Submitted:   June 28, 2010                  Decided:   July 8, 2010


Before GREGORY and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


James A. Roberts, LAW OFFICE OF JAMES A. ROBERTS, Fairfax,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, William C. Peachey, Assistant Director, Paul T.
Cygnarowicz, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rana Khalifa Elsayed Abbas, a native and citizen of

Sudan,    petitions         for    review      of    an    order    of    the   Board       of

Immigration Appeals dismissing her appeal from the immigration

judge’s    denial      of    her        requests     for    asylum,      withholding       of

removal, and protection under the Convention Against Torture.

               Abbas   first       challenges        the    determination       that       she

failed    to    establish         her    eligibility       for   asylum.        To   obtain

reversal of a determination denying eligibility for relief, an

alien    “must    show      that        the   evidence     [s]he    presented        was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                    INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).           We have reviewed the evidence of record and

conclude that Abbas fails to show that the evidence compels a

contrary result.            We therefore find that substantial evidence

supports the denial of relief.

               Additionally, we uphold the denial of Abbas’s request

for withholding of removal.                   “Because the burden of proof for

withholding of removal is higher than for asylum — even though

the facts that must be proved are the same — an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                         Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                    Because Abbas failed to show



                                               2
that she is eligible for asylum, she cannot meet the higher

standard for withholding of removal.

           Accordingly,   we   deny   the   petition   for   review. ∗     We

dispense   with   oral    argument    because   the    facts    and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         PETITION DENIED




     ∗
       Abbas failed to challenge the denial of her request for
protection under the Convention Against Torture.         She has
therefore   waived  appellate   review  of   this  claim.    See
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004)
(finding that failure to raise a challenge in an opening brief
results in abandonment of that challenge); Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (same).



                                      3